 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDContinental Can Company,Inc.andUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.CasesNos. 6-RC-2488 and6-RC-673.April 19, 1960DECISION, ORDER, AND AMENDMENT OFCERTIFICATIONUpona petitionduly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before H. G. Borchardt, hearingofficer.Thehearing officer's rulings madeat the hearingare freefrom prejudicialerrorand are hereby affirmed.Uponthe entirerecord in this case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.ThePetitionerand the Intervenor, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,Warehousemen's Local636, are labororganizations within the mean-ing oftheAct,claiming to representcertain employees of theEmployer.3.No questionconcerning representation exists concerning therepresentationof employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act, for the follow-ing reasons:The Petitioner, which is currently certified for a unit of productionand maintenance employees at the Employer's plants 45 and 72, occu-pying a singlebuilding (hereinafter referred to as the main plant), atWest Mifflin, Pennsylvania,' filed the instant petition for an electionamong the employees at the Employer's building No. 2, in or nearWest Mifflin, located 11/4 miles from the main plant.At the hearing,the Petitioner contended in effect that the employees at building No.2 are accretionsto its certified unit and requested the Board to amendits certification to include such employees.In the alternative, itrequested a self-determination election among all employees at build-ing No. 2. The Intervenor contends that a separate unit of warehouseemployees at building No. 2 is appropriate, on the basis of its priorbargaining history.The Employer contends that all employees atbuilding No. 2 are temporarily assigned there from its other opera-tions, but takes no position as to the requests of the two unions.The Employer is engaged in the manufacture and sale of metal con-tainers and crown closures.These operations, together with most ofthe related warehousing activities, are housed in the main plant.TheEmployer uses additional warehousing facilities. In 1956, it had twowarehouses at separate locations for whose employees the Intervenorwas certified and executed a contract, effective January 4, 1957, to193 NLRB 184.127 NLRB No. 38. CONTINENTAL CAN COMPANY, INC.287November 30, 1959.During the term of this contract, the Employerclosed these two warehouses and opened another, known as the Rock-well warehouse.The Intervenor's contract was applied to employeesat the Rockwell warehouse. In early 1959, the Employer acquiredbuilding, No. 2, to which it transferred some of its tinplate sortingand storage operations from the main plant, and some of its ware-housing andshipping operations from both the main plant and theRockwell warehouse.At the hearing the Employer indicated that itplannedto close down its Rockwell warehouse by February 1960.The Employer has manned the tinplate sorting and storage operationsat building No. 2 with employees from the main plant, and the ware-housing and shipping operations with about an equal number of em-ployees from the main plant and the Rockwell warehouse. BuildingNo. 2 has operated on a seasonal basis, and when work slackens itsunneeded employees are laid off or returned to their original plantsaccordingto seniority.Building No. 2 operations are under the samegeneral supervisorwho controls similar main plant operations.Apparently, employees assigned to building No. 2 have remainedcovered by the contract in effect at their plants of origin..The, Intervenor's contract expired November 30, 1959, and no newcontract has been negotiated as to Rockwell employees.The Peti-tioner and the Employer executed a new contract in December 1959covering, the approximately 700 production and maintenance employ-ees, including about 75 warehousing employees, in the unit for whichit is certified.The contract unit does not specifically include ware-housemen, or building No. 2 employees, as such, for the reason, appar-ently, that in negotiations the employer maintained that employees atbuilding No. 2 were only temporarily assigned to such location.On the basis of the foregoing and the record as a whole, we find thatbuilding No. 2 is merely an extension of the main plant and thatemployees permanently employed at building No. 2 are accretions tothe production and maintenance unit, which includes the warehousingoperation, represented by the Petitioner.'We find no merit in theIntervenor's request for a separate unit of warehouse employees,based on the prior separate bargaining history at the Rockwell plant,as the Rockwell warehouse operations transferred to building No. 2have lost their identity as such and become merged with other ware-housing operations at building No. 2, which constitute an integralpart of the total operations at that plant.Therefore, as no questionexists concerning the representation of building No. 2 employees, weshall dismiss the petition filed herein.However, in accordance withthe Petitioner's request made at the hearing, we shall amend thedescription of its certified unit to specifically include therein the em-2 SeeRichfield Oil Corporation,119 NLRB 1425;Simmons Company,126 NLRB 656. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDployees of the Employer employed at its building No. 2 in or nearWest Mifflin, Pennsylvania.[The Board dismissed the petition and amended the CertificatioL,of Representatives issued in Case No. 6-RC-673 on March 31, 1951,to United Steelworkers of America, AFL-CIO, to include employeesof the Employer at its building No. 2 in or near West Mifflin,Pennsylvania.]R. L. Downing,Inc.andLaurent A. Gauthier,Vinal E. Boothby,Jr. and Vincent P.Barry, PetitionersandCarbonated Bever-age, Beer Distributors,Wine & Liquor Drivers & Helpers,ProductionWorkers, Bottlers,Warehousemen&Office Em-ployees,Local Union No.939, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 1-RD-311. April 20, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas E. McDonald, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named above claims to represent certainemployees of the Employer.3.Petitioners assert that the Union, which is currently being recog-nized by the Employer as the bargaining representative of the em-ployees in the appropriate unit, is no longer a representative as definedin Section 9 (a) of the Act..The Union has moved to dismiss the petition upon the grounds that(a) Laurent A. Gauthier, one of the Petitioners herein, is a supervisorwithin the meaning of the Act and therefore is not qualified to filethe present petition, and (b) contract bar.As stated inModern Hard Chrome Service Company,2the firstquestion to be decided herein is the status of the alleged supervisor,Gauthier.The record shows that Gauthier has been employed by the1 The hearing officer properly excluded evidence of alleged employer assistance in filingof the petition.Union Manufacturing Company,123 NLRB 1633.2124 NLRB 1235.127 NLRB No. 30.